Appeal from an order of the Clinton County Court which dismissed a writ of habeas corpus. Appellant was originally convicted of grand larceny, first degree, and sentenced by the Bronx County Court to the Elmira Reformatory, there to be dealt with according to law, with a recommendation by the court that his term not exceed five years. The maximum term for which he could be held however was ten years, less 143 days’ jail time. Thereafter, and while on parole, he was convicted of attempted robbery, first degree, attempted grand larceny, second degree, and assault, second degree. For these crimes be was sentenced as a second offender by the Kings County Court to a term of imprisonment of from fifteen to twenty-five years, less jail time. He was returned to Sing Sing Prison charged with delinquent time from the Elmira sentence of three years, one month and twenty-six days. Appellant argues here that the Bronx County sentence was null and void because of the sentencing judge’s recommendation. That issue has already been determined against him {People v. Puma, 279 App. Div. 1008). Hence he was validly sentenced as a second offender by the Kings County Court. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 1095.]